Citation Nr: 1343450	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  08-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right knee disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right hip disorder and, if so, whether service connection is warranted.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

4.  Entitlement to a rating in excess of 10 percent for lumbar strain.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to October 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the Virtual VA and VBMS systems to ensure a complete review of the evidence in this case.

Although the Veteran did not file a formal claim for a TDIU during the course of the increased rating appeal, a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because TDIU has been raised by the record in this case, it is part of the increased rating claim for the lumbar strain disability.  See February 2011 VA PTSD examination report (noting the Veteran's self-report of being unable to work due to a combination of physical pain and mental issues).  Therefore, the issue of entitlement to a TDIU is included among the other issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In the November 2013 Brief, the Veteran asserted that his back disability had worsened since the last VA examination, and the right knee and hip disorders were etiologically related to the back disability.  Therefore, a remand is warranted to secure updated VA treatment records, and to provide him with a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with the claimed back disability, including any neurological impairment.

Next, in November 2009, the Board reopened and remanded the issue of service connection for an acquired psychiatric disorder, including PTSD, to obtain updated VA treatment records and attempt to verify the Veteran's claimed stressor events followed by readjudication of the claim.  Although updated VA treatment records were obtained, and the Veteran's PTSD stressor event of being subjected to missile attacks while stationed in Kuwait was verified, there was no subsequent readjudication of the claim.  

Additionally, although the Veteran was provided with a VA PTSD/Mental Disorders examination in February 2011, the examination reports are inadequate because the VA medical examiner did not provide an opinion on whether the Veteran's current PTSD, which had been previously diagnosed by VA mental health care providers, was caused by the verified stressor event of being subjected to missile attacks during service or, alternatively, sufficiently explain why prior diagnoses of PTSD were invalid.  

The VA medical examiner also did not provide a medical opinion on whether the Veteran's schizophreniform disorder was causally or etiologically related to service.   For these reasons, the Board finds that another remand is warranted to obtain an addendum medical opinion and, thereafter, to readjudicate the claim.

Furthermore, because a TDIU has been raised by the record, proper notice on the evidence necessary to substantiate a TDIU and the opportunity for any necessary development should be provided.  
  
Accordingly, the case is REMANDED for the following actions:

1.   Obtain all relevant VA treatment records dated from June 2012 to the present and associate them with the record.

2.  Schedule the Veteran for an examination to assess the current nature and severity of the back disability, to include any associated neurological impairment that may be present.  

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the examination report.  

a.  Based on review of the appropriate records and any necessary testing, the examiner should identify what symptoms the Veteran has manifested since the May 2012 VA medical examination that are attributable to the service-connected back disability, to include range-of-motion findings and any associated neurological impairment that may be present. 

b.  The extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also comment on any functional impairment resulting from the back disability.   

3.  Obtain an addendum medical opinion from the medical professional who conducted the February 2011 VA PTSD/mental disorders examination (or another appropriate medical professional if the VA medical examiner is unavailable).  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion.   

All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report. 

a.  Based on review of the appropriate records, the examiner should state, for each diagnosis of a psychiatric disability, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the current psychiatric disorder had its onset during, or is otherwise causally or etiologically related to, active military service.   

In rendering the medical opinion, the examiner must address any psychiatric diagnoses made during the course of the appeal, including PTSD and schizophreniform disorder.  If any psychiatric diagnosis is not valid, the examiner should fully explain.  

4.  Send the Veteran a notice letter pertaining to a claim for entitlement to TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, his duties to substantiate the record, and VA's duties.  Allow for a reasonable period for response.

5.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  

An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

